    Case 19-11824     Doc 154     Filed 02/26/21 Entered 02/26/21 16:40:16       Desc Main
                                   Document     Page 1 of 1




                         UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF MASSACHUSETTS

  In re:
  NATIONAL FISH AND SEAFOOD INC.,               Ch. 7
    Debtor                                      19-11824-FJB


                            Proceeding Memorandum and Order

MATTER:
Telephonic Hearing:
#144 Motion filed by Interested Party Todd Provost, Defendants Michael Bruno, Jack Ventola for
Relief from Stay Re: Entry of an Order Authorizing the Payment and/or Advancement of Defense
Costs under the Debtor's D&O Policy with certificate of service and proposed order (Foster,
Joseph)
#149 Objection filed by Trustee John O. Desmond (Horne, Jonathan)

Decision set forth more fully as follows:
Telephonic Hearing held on 2/2/2021.

Dated: 2/26/2021                                By the Court,




                                                Frank J. Bailey
                                                United States Bankruptcy Judge
